NO. 07-01-0312-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                 OCTOBER 18, 2001
                          ______________________________

                          WESTSIDE PAINT AND BODY, INC.,

                                                         Appellant

                                             v.

                          U. S. EMPLOYEES CREDIT UNION,

                                                Appellee
                        _________________________________

      FROM THE COUNTY CIVIL COURT AT LAW NO. 1 OF HARRIS COUNTY;

                   NO. 737-549; HON. R. JACK CAGLE, PRESIDING
                        _______________________________

Before BOYD, CJ., QUINN and JOHNSON, JJ.

       Westside Paint and Body, Inc. (Westside) appeals from a trial court’s judgment

entered on May 18, 2001.      The clerk’s record was filed June 29, 2001. However, the

record does not reflect a request for the reporter’s record. Thus, the appellant’s brief came

due on July 30, 2001. TEX . R. APP . P. 38.6 (stating that the brief is due 30 days after the

date the clerk’s or reporter’s record is filed, whichever is later). Because Westside did not

file said brief by that date, we informed it, by letter on August 31, 2001, that its appeal

would be dismissed pursuant to Texas Rule of Appellate Procedure 42.3 unless it
responded within ten days and showed good cause for continuing the appeal. On

September 6, 2001, Westside filed a motion requesting an extension of the August 31,

2001 deadline to September 18, 2001. Said motion was granted. However, no brief was

filed. Rather, on September 19, 2001, Westside requested a second extension seeking

14 more days to file its brief.     It represented that a settlement offer was under

consideration. We granted Westside the additional time sought and directed that the brief

be filed by October 3, 2001. To date, we have received neither a brief, motion for

extension, nor notification of a settlement.

       Accordingly, we dismiss this appeal for want of prosecution pursuant to Texas Rules

of Appellate Procedure 38.8(a)(1) and 42.3(b) and (c).




                                                   Brian Quinn
                                                     Justice

Do not publish.




                                               2